Citation Nr: 1132300	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  07-37 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for a left Achilles tendon disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to March 1988.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied entitlement to service connection for a left Achilles tendon condition, service connection for a left knee condition and service connection for a right knee condition.

The Board remanded the claim in January 2010 for additional development.  

The issue of service connection for left Achilles tendonitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A bilateral knee disability, including patellofemoral syndrome, began in-service injury and has continued since.  


CONCLUSION OF LAW

A bilateral knee disability, including patellofemoral syndrome, was incurred during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Analysis

The record clearly demonstrates current bilateral patellofemoral syndrome according to physical examination and diagnostic testing.  In addition, a September 2010 VA examiner diagnosed left knee strain and degenerative joint disease of the right knee.  

A November 1987 service treatment record demonstrated complaints regarding the right knee.  An X-ray taken at that time was negative for fractures or abnormalities.  In December 1987, the Veteran complained of bilateral flaring of his knees with throbbing pain for about one month and stated that his knees had been bothering him since entering the Army.  The assessment was of possible patellofemoral syndrome.  The Veteran also stated during the September 2010 VA examination that he was treated and diagnosed with chondromalacia in service and that his bilateral knee pain has continued since service.  

The Veteran is competent to report current symptoms of his bilateral knee disability, when such symptoms began, that they have continued since active duty and what he was told by a doctor.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's statements have been consistent and are credible.  Therefore, the Veteran's reports, in addition to the service treatment records, are sufficient to establish an in-service injury and a continuity of symptomatology since discharge.  

The September 2010 VA examiner found that it was less likely than not that the Veteran's bilateral knee disability was caused by or the result of service.  The examiner placed significant weight on a 2005 VA medical center (VAMC) treatment record where the Veteran reported that he had been experiencing pain due to osteoarthritis in his knees for three to four years.  The examiner essentially found the Veteran to not be credible because of this statement.  

The Veteran's reports regarding the onset of his bilateral knee symptoms have been otherwise consistent, having even reported during service that they began after joining the Army.  Moreover, the 2005 statement specifically referred to pain from osteoarthritis.  It is possible that both statements are accurate-that he incurred his current bilateral knee disability, including patellofemoral syndrome, during service and that the resulting osteoarthritis began to cause him pain well after service.  

The VA examiner also stated that the Veteran's weight is more than likely contributing to his knee pain.  However, this statement does not weigh one way or another on the question of whether the underlying disability was incurred in service.  

Resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral knee disability.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for bilateral knee disability is granted.  


REMAND

In the January 2010 remand, the Board sought to afford the Veteran a VA examination to assess the etiology of his left Achilles tendonitis.  The examination was to be conducted by a qualified VA doctor.  The examiner was requested to provide several opinions and support each opinion with a rationale that took the Veteran's reports into consideration.  

The examiner stated that it was less likely than not that the left Achilles tendonitis was cause by or a result of service, that it clearly and unmistakably existed prior to service and clearly and unmistakably underwent no increase in severity in service.  However, the examiner did not provide a rationale for the opinions provided.  Rather, under the rationale section, the examiner noted the Veteran's reported left Achilles surgery at the age of 12 and acknowledged that there was no documentation regarding the Achilles tendon prior to or during service.  He noted the Veteran's reports of Achilles tendon pain in service and since and stated that his current weight could be adding to the stress on his tendon.  

The Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).

The Veteran was provided with a VA examination in September 2010 which was conducted by a nurse practitioner rather than a VA doctor.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with a VA examination, if possible, by a qualified VA doctor.  If it is not possible to afford the Veteran an examination by a doctor, this should be explained.  The examiner should review the claims folder and note such review in the examination report or in an addendum.

The examiner should provide the following opinions: 

a.)  Whether there is at least a 50 percent probability or greater (at least as likely as not) that any current left Achilles tendon disability had its onset in active service.

b.)  Whether any current left Achilles tendon disability clearly and unmistakably existed prior to service and clearly and unmistakably underwent no increase in underlying severity during service.  

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

3.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


